Case 9:19-cv-81287-RKA Document 1 Entered on FLSD Docket 09/18/2019 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                         Case No. _____________________________



 PATRICIA MIZRAHI,

       Plaintiff,

 v.

 COSMETIC SOLUTIONS, LLC,
 a Florida limited liability company,

        Defendant.
 _______________________________________/



                                        COMPLAINT

       Plaintiff PATRICIA MIZRAHI, by her undersigned attorney, makes the following

 complaint against Defendant COSMETIC SOLUTIONS, LLC:

                                 Jurisdiction and Venue

       1.     This action is brought to redress a violation of the Age Discrimination in

 Employment Act of 1967, as amended, 29 U.S.C. § 621 et seq. This court has jurisdiction

 pursuant to 29 U.S.C. § 626 and 28 U.S.C. § 1331.

       2.     The claims asserted in this action arose within this district and the alleged

 statutory violation occurred in this district. Venue of this action is proper pursuant to

 28 U.S.C. § 1391.

                                         Parties

       3.     Plaintiff, Patricia Mizrahi (“Mizrahi”), is and at all times relevant to this

 complaint was an adult citizen of the State of Florida and a resident of Broward County.

       4.     Mizrahi is a person as that term is defined in 29 U.S.C. §630(a).
Case 9:19-cv-81287-RKA Document 1 Entered on FLSD Docket 09/18/2019 Page 2 of 5



       5.     Mizrahi was born on July 30, 1943 and at all times relevant to this

 complaint was over the age of 40.

       6.     Defendant, Cosmetic Solutions, LLC (“Cosmetic Solutions”), is and at all

 times relevant to this complaint was a limited liability company organized and doing

 business pursuant to the laws of the State of Florida with a principal place of business

 in Palm Beach County, Florida.

       7.     Cosmetic Solutions had twenty or more employees for each working day in

 each of twenty or more calendar weeks in the calendar year 2017 or 2018.

       8.     At all times relevant to this complaint, Cosmetic Solutions was engaged in

 an industry affecting commerce and was an employer as that term is defined in 28

 U.S.C. § 630(b).

                               Procedural Requirements

       9.     Mizrahi filed a timely charge of age discrimination with the Equal

 Employment Opportunities Commission on or about May 15, 2019. The charge of age

 discrimination was cross-filed with the Florida Commission on Human Rights. A copy

 of the charge of discrimination accompanies and is incorporated into this Complaint.

       10.    More than 60 days have passed since Mizrahi filed her charge of age

 discrimination with the EEOC. Commencement of this action is therefore authorized by

 29 U.S.C. § 626(d).

                                  Factual Background

       11.    Cosmetic Solutions employed Mizrahi from approximately 1993 until her

 discharge on or about August 24, 2018.

       12.    After her initial part-time employment as a Clinical Esthetician and Sales

 Account Representative, Cosmetic Solutions gave Mizrahi a full-time position in 2007.
Case 9:19-cv-81287-RKA Document 1 Entered on FLSD Docket 09/18/2019 Page 3 of 5



        13.    In recognition of her excellent job performance, Cosmetic Solutions

 promoted Mizrahi to the position of Senior Sales Account Representative.

        14.    Mizrahi continued to excel in her position of Senior Sales Account

 Representative, achieving a steady growth in sales and earning a full performance bonus

 each year.

        15.    Mizrahi’s   compensation,   which     was   based   on   commissions   and

 performance bonuses and thus reflected her work performance, increased substantially

 each year between 2015 and 2017. Based on her increasing sales, Mizrahi was on track

 for another substantial increase in her compensation in 2018.

        16.    At a company holiday party in December 2017, the Chief Executive Officer

 (“CEO”) of Cosmetic Solutions, Mervyn Becker, asked Mizrahi when she planned to

 retire. Mizrahi responded that she intended to keep working as long as she maintained

 her health and could perform her job effectively.

        17.    Notwithstanding Mizrahi’s statement that she did not intend to retire,

 Becker began discussing retirement plans with Mizrahi. Mizrahi repeated that she did

 not intend to retire.

        18.    Becker continued to press Mizrahi for an answer as to her expected

 retirement date. Responding to a question about where she saw herself in ten years,

 Mizrahi told Becker that she might retire by then.

        19.    Becker then told Mizrahi that he would not be with the company forever,

 that he would phase out, and that changes were forthcoming that he did not necessarily

 like. Becker then told Mizrahi that his son, who was also the Chief Operating Officer,

 wanted to take the company “in a younger, newer direction with a fresh outlook.”

        20.    Becker’s reference to taking the company “in a younger, newer direction

 with a fresh outlook,” as well as his encouragement of Mizrahi to retire, was an
Case 9:19-cv-81287-RKA Document 1 Entered on FLSD Docket 09/18/2019 Page 4 of 5



 admission that the company did not want Mizrahi’s employment to continue because of

 her age.

        21.      Cosmetic Solutions terminated Mizrahi’s employment on or about August

 24, 2018.

                                 Claim for ADEA Violation

        22.      Mizrahi realleges all previous paragraphs of this complaint as if they were

 fully stated.

        23.      Cosmetic Solutions terminated Mizrahi’s employment because of her age,

 in violation of the ADEA, 29 U.S.C. § 623(1).

        24.      Cosmetic Solutions’ violation of the ADEA was willful.

        25.      Mizrahi has suffered and will continue to suffer damages as a result of

 Cosmetic Solutions’ violation of the ADEA, including but not limited to the loss of wages

 and benefits.

        WHEREFORE, Plaintiff Mizrahi requests judgment against Defendant Cosmetic

 Solutions as follows:

        a.       For an award of legal damages pursuant to 29 U.S.C. § 626(c) for amounts

 owing as a result of Cosmetic Solutions’ violation of the ADEA, including but not limited

 to Mizrahi’s lost wages and benefits and interest;

        b.       For an award of liquidated damages in an amount equal to the amount

 awarded for legal damages pursuant to 29 U.S.C. § 626(b);

        c.       For equitable relief pursuant to 29 U.S.C. § 626(c), including but not

 limited to reinstatement to Mizrahi’s former position or future pay in lieu of

 reinstatement and an injunction against further violations of the ADEA;

        d.       For an award of actual attorneys’ fees and costs pursuant to 29 U.S.C. §§

 626(b) and 216(b); and
Case 9:19-cv-81287-RKA Document 1 Entered on FLSD Docket 09/18/2019 Page 5 of 5



       e.     For such further relief as may be just.

                                     JURY DEMAND

       Plaintiff demands trial by jury.

 Dated: September 18, 2019
 Plantation, Florida                      Respectfully submitted,


                                          /s/Robert S. Norell
                                          Robert S. Norell, Esq. (Fla. Bar No. 996777)
                                          E-Mail: rob@floridawagelaw.com
                                          ROBERT S. NORELL, P.A.
                                          300 N.W. 70th Avenue
                                          Suite 305
                                          Plantation, Florida 33317
                                          Telephone: (954) 617-6017
                                          Facsimile: (954) 617-6018
                                          Counsel for Patricia Mizrahi
